Citation Nr: 1000174	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to increased ratings for bilateral hearing loss, 
currently assigned "staged" ratings of 0 percent prior to 
May 21, 2009, and 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1963 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Cleveland, Ohio VARO that granted service 
connection for bilateral hearing loss, rated 0 percent, 
effective April 5, 2005.  A July 2009 rating decision 
increased the rating to 10 percent, effective May 21, 2009.  
The issue is characterized to reflect that "staged" ratings 
are assigned, and that both "stages" are for consideration.  
In October 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  


FINDINGS OF FACT

From October 30, 2008, but not earlier, the Veteran's hearing 
acuity is reasonably shown to have been Level II in the right 
ear and (at least) Level VII in the left ear; hearing acuity 
worse than Level II in the right ear or worse than Level IX 
in the left ear is not shown.  


CONCLUSION OF LAW

The Veteran's service-connected bilateral hearing loss 
warrants "staged" ratings of 0 percent prior to October 30 
2008, and 10 percent from that [earlier effective] date.  
38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code (Code) 6100, 4.86 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2008 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating, and a 
July 2009 supplemental SOC (SSOC) readjudicated the matter 
after further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet App. 537, 542 (2006).  The 
Veteran has not alleged that notice was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in May 2006 and May 2009.  
The Board notes that the examiner commented on the functional 
impairment associated with the hearing loss found, and 
commented on its impact on the Veteran's activities, and 
finds that the examinations are adequate for rating purposes.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  


B.	Factual Background

On October 2005 VA audiological consultation, audiometry 
revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
10
15
50
55
LEFT
5
40
70
70
75

The average puretone thresholds were 33 decibels, right ear, 
and 64 decibels, left ear.  Word recognition ability was 100 
percent on the right, and 72 percent on the left.  The 
Veteran was considered a potential candidate for a left ear 
hearing aid.  In December 2005 the Veteran was issued a left 
ear hearing aid.  

On May 2006 official VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
10
15
55
65
LEFT
10
40
65
70
80

The average puretone thresholds were 36 decibels, right ear, 
and 64 decibels, left ear.  Speech audiometry revealed speech 
recognition of 96 percent on the right, and 40 percent on the 
left.  

On October 30, 2008 VA audiological consultation (for 
treatment purposes), audiometry revealed that puretone 
thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
15
55
55
60
LEFT
35
55
80
70
70

Word recognition ability was 88 percent on the right, and 64 
percent on the left.  It was noted that there appeared to be 
a possible change in hearing thresholds for both ears.  
On November 2008 VA audiological consultation, audiometry 
revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
15
55
55
60
LEFT
30
60
70
65
70

Word recognition ability was 92 percent on the right, and 64 
percent on the left.  The Veteran was considered to be a 
potential candidate for bilateral hearing aids.  

On official May 2009 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
15
60
55
70
LEFT
30
55
80
75
85

The average puretone thresholds were 50 decibels, right ear, 
and 74 decibels, left ear.  Speech audiometry revealed speech 
recognition of 88 percent on the right, and 58 percent on the 
left.  

C.	Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

For the purpose of rating hearing loss disability, the Rating 
Schedule provides a table (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
based on testing (by a state-licensed audiologist) that 
includes puretone thresholds and speech discrimination 
(Maryland CNC test).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Where there is an 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be based solely on puretone 
threshold testing (Table VIA).  38 C.F.R. § 4.85.  One 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
greater.  Another occurs when the puretone threshold at 1000 
Hertz is 30 decibels or less, and the threshold at 2000 Hertz 
is 70 decibels or more.  38 C.F.R. § 4.86.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration and have been 
assigned by the RO.  On review of the entire record, the 
Board finds that revised "staged" ratings are warranted (as 
outlined below).  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Regarding the time prior to October 30, 2008, the Board notes 
that the only audiometry during this period of record 
suitable for rating purposes is that on May 2006 VA 
audiological evaluation.  [Notably, audiometry on October 
2005 VA audiological consultation was not for rating 
purposes, and is not shown to have been conducted under the 
controlled circumstances required.  Regardless, if the 
findings are compared to table VI - an exceptional pattern of 
hearing impairment is not shown- they reflect Level I hearing 
in the right ear and Level V hearing in the left, warranting 
a 0 percent rating under Code 6100.]  Under 38 C.F.R. § 4.85, 
Table VI, the average puretone thresholds of 36 decibels, 
right ear, and 64 decibels, left ear, and speech 
discrimination scores of 96 percent right ear and 40 percent 
left ear found on the May 2006 audiometry correspond to Level 
I hearing acuity in the right ear and a level IX hearing 
acuity in the left ear.  Under Table VII, such levels of 
hearing acuity warrant a 0 percent rating under Code 6100.  
The audiometry did not show an exceptional pattern of hearing 
that would warrant rating the disability under the alternate 
criteria in Table VIA.  

The RO has assigned a compensable (10 percent) rating for the 
Veteran's bilateral hearing loss effective from May 21, 2009 
(the date of a VA audiological evaluation with audiometry 
(conducted under controlled circumstances, and certified for 
rating purposes) which showed Level II hearing in the right 
ear, and Level VIII hearing in the left (warranting a 10 
percent rating under Code 6100).  

During the interim between the May 2006 and May 2009 VA 
examinations the Veteran was being followed by VA for 
treatment of his hearing loss (including issuance of hearing 
aids).  While audiometry conducted in the course of such 
treatment was not under the controlled circumstances required 
for examinations for hearing loss rating purposes, the 
audiometry conducted on October 30, 2008 appears to show that 
the Veteran's hearing acuity had deteriorated since he was 
previously examined.  Such conclusion was expressed by the 
Veteran's treatment-provider on that date.  When the puretone 
thresholds and speech recognition scores found on October 30, 
2008 are compared to Table VI (although an exceptional 
pattern of hearing loss is shown in the left ear, Table VI 
results are more favorable to the Veteran than those based on 
puretone testing alone), they show Level II hearing acuity in 
the right ear and Level VII hearing acuity in the left ear.  
Based on the observation by the treatment provider that the 
Veteran had worsening of hearing acuity shown on this 
examination, the Board finds that the record reasonably shows 
that a compensable level of hearing loss (confirmed by May 
2009 audiometry) was present as to October 30, 2008, but not 
earlier, warranting a 10 percent rating for the bilateral 
hearing loss from the earlier effective date of October 30, 
2008.  

Notably, no audiometry findings of record are consistent with 
the schedular criteria for a 20 percent (or higher) rating, 
and a rating in excess of 10 percent is not warranted for any 
period of time.  

The Board has considered whether this matter requires 
referral for extraschedular consideration.  The 
manifestations of the Veteran's hearing loss, and associated 
impairment (difficulty understanding speech in the presence 
of background noise and poor social interaction), are wholly 
encompassed by the schedular criteria, and those criteria are 
not shown to be inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  Furthermore, nothing in the disability picture 
presented by the Veteran's hearing loss suggests that the 
disability picture is exceptional.  Consequently, referral 
for consideration of an extraschedular evaluation under 
38 C.F.R. § 3.321 is not warranted.  Moreover, while the 
Veteran has indicated that he is unemployed, he has not 
indicated, nor does the record suggest, that such is because 
of his hearing loss disability.  Consequently, the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record.  See Shinseki v. 
Rice, 22 Vet. App. 447 (2009).  


ORDER

A "staged" increased rating of 10 percent is granted for 
the Veteran's bilateral hearing loss from the earlier 
effective date of October 30, 2008, subject to the 
regulations governing payment of monetary awards; a 
compensable rating prior to October 30 2008 and a rating in 
excess of 10 percent from that date are denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


